Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is entered into
by and between Northern Tier Energy LLC (the “Company”), and Mario Rodriguez
(“Executive”) and is effective as of December 20, 2012 (the “Separation Date”).
The Company and Executive are referred to herein individually as a “Party” and
collectively as the “Parties.”

WHEREAS, Executive’s employment with the Company has ended as of the Separation
Date; and

WHEREAS, the Parties wish for Executive to receive certain separation benefits
from the Company, which benefits are conditioned upon Executive’s entry into
this Agreement; and

WHEREAS, the Parties wish to resolve any and all claims that Executive may have
against the Company and the other Company Parties (as defined below) and all
known claims that the Company Releasors (as defined below) may have against
Executive, including without limitation claims relating to Executive’s
employment or the end of such employment.

NOW, THEREFORE, in consideration of the promises and benefits set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the Parties, the Parties agree as follows:

1. Separation from Employment. The Parties acknowledge and agree that the last
day of Executive’s employment with the Company and any other Company Party was
the Separation Date and that Executive’s employment will be deemed to have ended
pursuant to his voluntary resignation in accordance with Section 6.8 of that
certain Employment Agreement entered into between the Executive and the Company
and effective as of December 1, 2010 (the “Employment Agreement”).

2. Separation Payments and Benefits. The Company shall provide Executive with
all base salary earned by him in the pay period immediately preceding the
Separation Date in the Company’s last regular payroll period in December 2012.
In addition, and as consideration for Executive’s entry into this Agreement, the
Company shall:

(a) Provide Executive with a total severance payment of $750,000, less
applicable taxes and withholdings (the “Severance Payment”), which such
Severance Payment shall be divided into eighteen (18) substantially equal
installments, with the first installment being paid on the Company’s last
regular payroll date in January 2013 and the remaining seventeen
(17) installments being paid in the Company’s last regular payroll dates that
occur in each of the following seventeen (17) months such that the last
installment payment of the Severance Payment shall be made in the Company’s last
regular payroll date that occurs in June 2014;

(b) Provide Executive with a one-time payment of $500,000, less applicable taxes
and withholdings, (the “One-Time Payment”), which such payment shall be paid on
December 31, 2012; and



--------------------------------------------------------------------------------

(c) For the portion, if any, of the 18-month period that follows the Separation
Date that Executive is eligible to elect, and timely elects, to continue
coverage for himself and his eligible dependents, if any, under the Company’s
group health and dental plans under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended and/or Sections 601 through 608 of the
Employee Retirement Income Security Act of 1974, as amended (“COBRA”), the
Company shall reimburse Executive for the COBRA premium that Executive pays in
order to effect such continuation coverage, which such reimbursement shall be
paid within fifteen (15) days after Executive submits documentation to the
Company evidencing his monthly premium payment to effect applicable continuation
coverage; provided, however, that Executive must submit such documentation
within ten (10) days of his applicable premium payment; and provided further
that the Company’s obligations under this Section 2(c) shall cease if Executive
elects to participate in the group health or dental plan of another employer,
including a spouse’s employer (and any such participation shall be promptly
reported to the Company by Executive). Executive acknowledges and agrees that it
is his sole responsibility to elect and maintain COBRA coverage to be eligible
for the benefit referenced in this Section 2(c).

3. Satisfaction of All Leaves and Payment Amounts; Prior Rights and Obligations.
In entering into this Agreement, Executive expressly acknowledges and agrees
that Executive has received all leaves (paid and unpaid) to which Executive was
entitled during Executive’s employment and Executive has received all wages and
been paid all sums that Executive is owed or ever could be owed by the Company
and the other Company Parties (other than the amounts referenced in Section 2
above and any payments that may be first owed in the future as a result of
Executive’s ownership, directly or indirectly, of equity in NTI Management
Company, L.P. (“ManageCo”) or Northern Tier Investors, L.P. (“NTI”)). Executive
acknowledges and agrees that, with the exception of any amounts owed to him
pursuant to, and subject to, this Agreement or any payments that may be first
owed in the future as a result of his ownership, directly or indirectly, of
equity in ManageCo or NTI, he has no entitlement to any further sums from the
Company or any other Company Party, including, but not limited to, any bonuses
or other payments. Executive further acknowledges and agrees that, aside from
rights that may arise pursuant to, and subject to, his ownership, directly or
indirectly, of equity in ManageCo or NTI, he has no further rights or interests
with respect to any shares or other ownership or profits interests in any
Company Party.

4. Indemnification. In entering this Agreement, the Company reaffirms
Section 6.3 of the Employment Agreement and covenants that, for so long as there
exists liability with regard to Executive’s activities during the Term (as
defined in the Employment Agreement) on behalf of the Company and its
Subsidiaries (as defined in the Employment Agreement), the Company shall
indemnify, defend and hold harmless Executive to the extent set forth in
Section 6.3 of the Employment Agreement. The Company also reaffirms Section 6.4
of the Employment Agreement and covenants that for six (6) years following the
Separation Date, Executive shall be entitled, at the Company’s expense, to the
same directors’ and officers’ liability insurance coverage that the Company
provides generally to its other executive officers and members of its Board of
Managers (the “Board”), as may be amended from time to time. This Agreement does
not extinguish any other rights that Executive may have had, as a former
employee, to benefit from insurance policies held by the Company or its
affiliates.

 

2



--------------------------------------------------------------------------------

5. Release of Liability for Claims.

(a) For good and valuable consideration, including the Company’s agreement to
provide the consideration to Executive set forth in Sections 2 of this
Agreement, Executive hereby releases, discharges and forever acquits the
Company, its affiliates and their respective past, present and future
subsidiaries, members, partners, directors, officers, managers and successors,
in their personal and representative capacities, as well as all agents,
attorneys, heirs, successors and representatives, in their representative
capacities, as well as all employee benefit plans maintained by the Company or
any of its affiliates or subsidiaries and all fiduciaries and administrators of
any such plans, in their representative capacities (collectively, the “Company
Parties”), from liability for, and hereby waives, any and all claims, damages,
or causes of action of any kind related to or arising out of Executive’s
employment with any Company Party, the termination of such employment, and any
other acts or omissions related to any matter on or prior to the date that
Executive executes this Agreement, including without limitation any alleged
violation through such date of: (i) the New York Human Rights Law and
Connecticut Human Rights and Opportunities Act; (ii) Title VII of the Civil
Rights Act of 1964, as amended; (iii) the Civil Rights Act of 1991;
(iv) Sections 1981 through 1988 of Title 42 of the United States Code, as
amended; (v) the Executive Retirement Income Security Act of 1974, as amended
(“ERISA”); (vi) the Immigration Reform Control Act, as amended; (vii) the
Americans with Disabilities Act of 1990, as amended; (viii) the National Labor
Relations Act, as amended; (ix) the Occupational Safety and Health Act, as
amended; (x) the Family and Medical Leave Act of 1993; (xi) any federal, state
or local anti-discrimination or anti-retaliation law; (xii) any federal, state
or local wage and hour law; (xiii) any other local, state or federal law,
regulation or ordinance; (xiv) any public policy, contract, tort, or common law
claim or claim for fiduciary duty or breach thereof or claim for fraud or
misrepresentation or fraud of any kind; (xv) any allegation for costs, fees, or
other expenses including attorneys’ fees incurred in these matters; (xvi) any
and all rights, benefits or claims Executive may have under any employment
contract (including without limitation the Employment Agreement), incentive
compensation plan or equity-based plan with any Company Party or to any
ownership interest in any Company Party (other than with respect to any claims
that may first arise or any payments that may be first owed in the future in
each instance as a result of his ownership, directly or indirectly, of equity in
ManageCo or NTI); and (xvii) any claim for compensation or benefits of any kind
not expressly set forth in this Agreement (collectively, the “Executive Released
Claims”).

(b) For good and valuable consideration, including the Executive’s agreement to
accept the consideration provided by the Company set forth in Section 2 of this
Agreement, the Company, on its own behalf and on behalf of Northern Tier Energy
LP and Northern Tier Energy GP LLC and any affiliates that such entities control
and such entities’ officers and directors (collectively, the “Company
Releasors”) releases, discharges and forever acquits the Executive, and his
agents, attorneys, heirs, successors and representatives, in their
representative capacities, from liability for, and hereby waives, any and all
claims, damages, or causes of action of any kind now known to a Company Releasor
and related to or arising out of Executive’s employment with any Company Party,
the termination of such employment, and any other acts or omissions

 

3



--------------------------------------------------------------------------------

related to any matter on or prior to the date that the Company executes this
Agreement, including without limitation any alleged violation through such date
and known to a Company Releasor of (i) any local, state or federal law,
regulation or ordinance; (ii) any public policy, contract, tort, or common law
claim or claim for fiduciary duty or breach thereof or claim for fraud or
misrepresentation or fraud of any kind; (iii) any allegation for costs, fees, or
other expenses including attorneys’ fees incurred in these matters; and (iv) any
and all breaches by Executive of any employment contract (including without
limitation the Employment Agreement), incentive compensation plan or
equity-based plan with any Company Party (collectively, the “Company Released
Claims”).

(c) Notwithstanding this release of liability, nothing in this Agreement
prevents Executive from filing any non-legally waivable claim (including a
challenge to the validity of this Agreement) with the Equal Employment
Opportunity Commission (“EEOC”) or comparable state or local agency or
participating in any investigation or proceeding conducted by the EEOC or
comparable state or local agency; however, Executive understands and agrees that
Executive is waiving any and all rights to recover any monetary or personal
relief or recover as a result of such EEOC or comparable state or local agency
or proceeding or subsequent legal actions. THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.

6. Representations About Claims.

(a) Executive represents and warrants that as of the date on which Executive
signed this Agreement, he has not filed any claims, complaints, charges, or
lawsuits against any of the Company Parties with any governmental agency or with
any state or federal court or arbitrator for or with respect to a matter, claim,
or incident, which occurred or arose out of one or more occurrences that took
place on or prior to the date on which Executive signed this Agreement.
Executive further represents and warrants that he has made no assignment, sale,
delivery, transfer or conveyance of any rights Executive has asserted or may
have against any of the Company Parties with respect to any Executive Released
Claim.

(b) The Company represents and warrant that as of the date on which it signed
this Agreement, no Company Releasor has filed any claims, complaints, charges,
or lawsuits against the Executive with any governmental agency or with any state
or federal court or arbitrator for or with respect to a matter, claim, or
incident, which occurred or arose out of one or more occurrences that took place
on or prior to the date on which the Company signed this Agreement. The Company
further represents and warrants that no Company Releasor has made any
assignment, sale, delivery, transfer or conveyance of any rights a Company
Releasor has asserted or may have against the Executive with respect to any
Company Released Claim.

 

4



--------------------------------------------------------------------------------

7. Executive’s Acknowledgments. By executing and delivering this Agreement,
Executive expressly acknowledges that:

(a) He has carefully read this Agreement;

(b) He has been and hereby is advised in writing to discuss this Agreement with
an attorney(s) of his choice and that he has had adequate opportunity to do so
prior to executing this Agreement;

(c) He fully understands the final and binding effect of this Agreement; the
only promises made to him to sign this Agreement are those stated herein; and he
is signing this Agreement knowingly, voluntarily and of his own free will, and
that he understands and agrees to each of the terms of this Agreement;

(d) The Company has not provided any tax advice regarding this Agreement and he
has had the opportunity to receive sufficient tax advice from advisors of his
own choosing such that he enters into this Agreement with full understanding of
the tax implications thereof.

8. Applicable Law. This Agreement is entered into under, and shall be governed
for all purposes by, the laws of the State of New York without reference to the
principles of conflicts of law thereof.

9. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. The Parties may exchange signatures by
facsimile in order to evidence their assent hereto.

10. Amendment; Dispute Resolution. This Agreement may not be changed orally but
only by an agreement in writing agreed to and signed by the Party to be charged.
For the avoidance of doubt, the Parties acknowledge and agree that any dispute,
controversy or claim arising out of or relating to or in connection with this
Agreement shall be governed by the dispute resolution provisions of Section 12
of the Employment Agreement.

11. Non-Disparagement. Executive agrees to refrain from making any statements to
any third party (or authorizing any statements to be reported as being
attributed to him) that are critical, disparaging or derogatory about, or which
injure the reputation of, any Company Party. The Company agrees to cause the
officers, directors, management employees and human resources representatives of
the Company Releasors to refrain from making any statements to any third party,
external to the Company Releasors (or authorizing any such statements to be
reported as being attributed to a Company Releasor) that are critical,
disparaging or derogatory about, or which injure the reputation of, Executive.
Notwithstanding the foregoing, Executive or the Company Releasors may respond to
subpoenas, provide testimony or otherwise provide evidence as may be required by
law.

12. Third-Party Beneficiaries. Executive expressly acknowledges and agrees that
each Company Party shall be a third-party beneficiary of Section 5 and
Section 11 of this Agreement.

 

5



--------------------------------------------------------------------------------

13. Affirmation of Restrictive Covenants. In entering into this Agreement,
Executive expressly acknowledges and agrees that he is bound by those
restrictions set forth in Section 7 of the Employment Agreement, which such
restrictions Executive acknowledges and agrees are reasonable and enforceable in
all respects. Executive expressly covenants to abide by the covenants set forth
in Section 7 of the Employment Agreement, which such provisions are herein
incorporated by reference.

14. Post-Termination Obligations. Executive covenants that, in addition to his
obligations under Sections 10, 11 and 13 of this Agreement, and consistent with
Section 9 of the Employment Agreement, for one (1) year after the Separation
Date, he shall, upon reasonable notice from the Company, use his reasonable best
efforts to cooperate with the Company by providing such information and
assistance to the Company as may be reasonably required by the Company, at the
Company’s expense in connection with any litigation not commenced by or
involving the Executive in which the Company is, or may become, a party.

15. Deemed Resignations. In entering this Agreement, Executive is providing his
resignation as an officer of the Company and each Company Party (as applicable),
and is hereby resigning from the Board and (if applicable) from the board of
directors or similar governing body of any Company Party and from the board of
directors or similar governing body of any corporation, limited liability
company or other entity in which any Company Party holds an equity interest and
with respect to which board or similar governing body Executive serves as a
designee or other representative of a Company Party.

16. Severability. Any term or provision of this Agreement that renders such term
or provision or any other term or provision hereof invalid or unenforceable in
any respect shall be modified to the extent necessary to avoid rendering such
term or provision invalid or unenforceable, and such modification shall be
accomplished in the manner that most nearly preserves the benefit of the
Parties’ bargain hereunder.

17. Withholding of Taxes and Other Deductions. The Company may withhold from any
benefits and payments made pursuant to this Agreement all federal, state, local,
and other taxes and withholdings as may be required by any law or governmental
regulation or ruling.

18. Return of Property. Executive represents and warrants that he has returned,
or will promptly return to the Company (or in the case of electronic documents
delete or destroy) all property belonging to the Company and any other Company
Party, including without limitation all computer files, electronically stored
information and other materials provided to him by the Company in the course of
his employment and Executive further represents and warrants that he has not
maintained a copy of any such materials in any form. The Company warrants that
it will coordinate with Executive for the prompt return of any property
belonging to Executive and now maintained on Company premises.

19. Remedies in the Event of Breach. The promises made by Executive in Sections
11 and 13 above are material inducements for the Company to enter this
Agreement. In the event that Executive materially breaches any of the covenants
therein, the Company shall have the right to recover, and Executive shall be
obligated to repay $500,000 of the Severance Payment and One-Time Payment
received by Executive. The Executive agrees that such amount is reasonable. The
Company’s right to recover $500,000 of the Severance Payment and One-Time
Payment as set forth in the previous sentence shall not be its exclusive remedy
in the event of a breach by Executive, as the Company shall also be entitled to
pursue and obtain all other remedies available to it, at law and equity.

 

6



--------------------------------------------------------------------------------

20. Fees and Expenses. Each Party shall bear its own costs and expenses which
have been incurred in respect of the negotiating and drafting of this Agreement.
Each Party shall bear the costs of any legal fees and other fees and expenses
which may be incurred in respect of enforcing its respective rights under this
Agreement; provided, however, that the arbitrator, judge or other tribunal
presiding over a dispute arising out of or relating to this Agreement may order
that the non-prevailing Party shall pay all such reasonable fees and expenses
for the prevailing Party.

21. Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) or an exemption
thereunder and shall be construed and administered in accordance with such
intent. Any payments under this Agreement that may be excluded from Section 409A
either as separation pay due to an involuntary separation from service or as a
short-term deferral shall be excluded from Section 409A to the maximum extent
possible. For purposes of Section 409A, each installment payment provided under
this Agreement shall be treated as a separate payment. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement comply with Section 409A and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Employee on account of non-compliance
with Section 409A.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement, effective for all
purposes as provided above.

 

NORTHERN TIER ENERGY LLC By:   /s/ Dan F. Smith Name:    Dan F. Smith Title:  
Executive Chairman MARIO RODRIGUEZ: /s/ Mario Rodriguez Mario Rodriguez Date:
December 20, 2012

 

8